

Exhibit 10.2


NON-QUALIFIED STOCK OPTION AGREEMENT




Post Holdings, Inc. grants a Non-Qualified Stock Option (the “Option”) to
William P. Stiritz (“Optionee”), effective May 29, 2012 (“Grant Date”), to
purchase a total of 1,550,000 shares of its Stock at an exercise price of $31.25
per share pursuant to the Post Holdings, Inc. 2012 Long-Term Incentive Plan (the
“Plan”), upon the terms hereafter provided in this Non-Qualified Stock Option
Agreement (this “Agreement”). Any capitalized terms, not otherwise defined
herein, have the meanings given to such terms in the Plan.


NOW THEREFORE, the Company and Optionee agree, for and in consideration of the
terms hereof, as set forth below.


1.    Exercise. Subject to the provisions of the Plan and the following terms,
Optionee may exercise the Option from time to time by tendering to the Company
(or its designated agent), written notice of exercise, which will state the
number of shares under the Option to be exercised, together with the purchase
price in either cash or, if the Committee so permits, in Shares at the Fair
Market Value. Notwithstanding the foregoing, if the Committee so permits, the
purchase price may be payable through a net or cashless exercise as permitted by
the Committee or through such other methods or forms as the Committee may
approve in its discretion subject to such rules and procedures as it may
establish.


2.    Vesting and When Exercisable.


(a)    The Option vests and becomes exercisable in accordance with Section 2(b)
below. Subject to the provisions of the Plan and any vesting and other terms
herein, the Option remains exercisable through the tenth anniversary of the
Grant Date (“Expiration Date”) unless Optionee is no longer employed by the
Company (or its Affiliates or Parent, if any), in which case the Option is
exercisable only if permitted by, and in accordance with, the provisions of
Section 3 below.


(b)    The Option vests while Optionee is employed by the Company (or an
Affiliate or Parent, if any), and is exercisable, as follows:


(i)    one third (1/3) of the shares covered by the Option shall vest on each of
the first, second and third anniversaries of the Grant Date; provided, however,
that upon Optionee’s death or Disability, the number of shares of Stock subject
to the Option that would have vested during the Company’s fiscal year in which
Optionee’s death or Disability occurs (but which had not vested in such fiscal
year prior to the date of Optionee’s death or Disability), will fully vest as of
the date of Optionee’s death or Disability; and


(ii)    the Option is exercisable when Optionee is not any of the following (a
“Covered Employee”): (A) the chief executive officer of the Company (or acting
in such capacity), or (B) any other officer of the Company.


3.    Accelerated Vesting and Limitation on Exercise Period.


(a)    Notwithstanding Section 2(b) above, the Option shall vest before the
normal vesting dates set forth in Section 2(b) above upon the occurrence of a
Change in Control while Optionee is employed by the Company (or an Affiliate or
Parent, if any) if the Option will not remain outstanding following such Change
in Control and the surviving corporation or Parent makes settlement of the full
value of the outstanding Option (whether or not then exercisable) in cash or
cash equivalents followed by the cancellation of the Option. If, upon the
occurrence of a Change in Control while Optionee is employed by the Company (or
an Affiliate or Parent, if any), the Option remains outstanding following the
Change in Control, the Option is assumed by the surviving corporation or Parent,
or the surviving corporation or Parent substitutes options with substantially
the same terms for the Option, then the Option shall continue to vest in
accordance with Section 2(b)(i) above, unless Optionee has a “Qualifying
Termination” as hereafter defined. Upon the occurrence of a Qualifying
Termination, the Option shall automatically become fully vested, notwithstanding
the normal vesting dates set forth in Section 2(b) above.

1

--------------------------------------------------------------------------------







(b)    Once the Option vests and becomes exercisable as provided above, the
Option shall remain exercisable for the periods set forth below or until the
Expiration Date, whichever occurs first. Thereafter, the unexercised portion of
the Option is forfeited and may not be exercised.


(i)    In the event of the death of Optionee, the Option is exercisable for
three years.


(ii)    In the event of the Disability of Optionee, the Option is exercisable
for three years.


(iii)    In the event of the voluntary termination of Optionee’s employment with
the Company (and its Affiliates and Parent, if any), the Option is exercisable
for three years.


(iv)    In the event of the involuntary termination of Optionee’s employment
with the Company (and its Affiliates and Parent, if any), other than a
termination for death, Disability, or Cause, the Option is exercisable for six
months.


(c)    For purposes hereof, a “Qualifying Termination” means a termination of
Optionee’s employment with the Company (and its Affiliate and Parent, if any)
within two years of a Change in Control Date (i) by the Company (or an Affiliate
or the Parent, if any) without Cause, or (ii) by the Optionee for “Good Reason”.
For purposes hereof, “Good Reason” means (A) Optionee is not the chief executive
officer and chairman of the Board of Directors of Parent; (B) a reduction in
Optionee’s base salary, bonuses or incentive compensation; (C) a material
reduction in the kind or level of employee benefits, fringe benefits or
perquisites to which Optionee is from time to time entitled; (D) a diminution or
adverse change in Optionee’s titles, authorities, duties, responsibilities or
reporting relationships, or the assignment to Optionee of duties that are
inconsistent with, or materially impair his ability to perform, the duties of
his position prior to the Change in Control; (E) a change in the geographic
location by 50 miles or more at which Optionee must perform his services, or (F)
any other action or inaction that constitutes a material breach by the Company
(or an Affiliate or Parent, if any) of the agreement under which Optionee
provides services.


4.    Forfeiture.


(a)    This Section 4 sets forth the circumstances under which the Option will
be forfeited. All shares not vested shall be forfeited upon Optionee’s receipt
of written notice from the Committee of the occurrence of any of the following
events (such notice is referred to as the “Forfeiture Notice”):


(i)    Optionee is terminated for Cause;


(ii)    Optionee engages in competition with the Company; or


(iii)    Optionee engages in any of the following actions: (A) intentional
misconduct in the performance of Optionee’s job with the Company or any
subsidiary; (B) being openly critical in the media of the Company or any
subsidiary or its directors, officers, or employees or those of any subsidiary;
(C) pleading guilty or nolo contendere to any felony or any charge involving
moral turpitude; (D) misappropriating or destroying Company or subsidiary
property including, but not limited to, trade secrets or other proprietary
property; (E) improperly disclosing material nonpublic information regarding the
Company or any subsidiary; (F) after ceasing employment with the Company,
inducing or attempting to induce any employee of the Company or any Subsidiary
to leave the employ of the Company or any subsidiary; (G) after ceasing
employment with the Company, hiring any person who was a manager level employee
of the Company or any subsidiary; or (H) inducing or attempting to induce any
customer, supplier, lender, or other business relation of the Company or any
subsidiary to cease doing business with the Company or any subsidiary.


(b)    Upon Optionee’s receipt of the Forfeiture Notice, the portions of the
Option not vested will be forfeited and may not be exercised. Notwithstanding
any other provision of the Option, any portion of the Option that is vested
(either in accordance with the normal vesting dates set forth in Section 2 or
pursuant to an

2

--------------------------------------------------------------------------------





acceleration of vesting under Section 3) and is or becomes exercisable on or
after the date on which Optionee receives the Forfeiture Notice shall remain
exercisable for seven (7) days following the date on which Optionee receives the
Forfeiture Notice (but in no event later than the Expiration Date). Therefore,
any vested and exercisable portion of the Option that is not exercised within
such seven (7) day period (or by the Expiration Date if earlier) will be
forfeited and may not be exercised. The Committee or entire Board may waive any
condition of forfeiture described in this Section.


5.    Covenant Not to Compete; Non Solicitation; and Confidentiality.


(a)    During the term of the Optionee’s employment with the Company and until
the third anniversary of the effective date of the termination of Optionee’s
employment with the Company, Optionee shall not:


(i)    engage (whether as an owner, operator, manager, employee, officer,
director, consultant, advisor, representative or otherwise) directly or
indirectly in any business that produces, develops, markets or sells any type of
food products that compete with those food products produced by the Company;
provided however, that ownership of less than ten percent (10%) of the
outstanding stock of any publicly-traded corporation (other than the Company)
shall not be deemed to be engaging solely by reason thereof in any of the
Company’s businesses; or


(ii)    induce or attempt to induce any customer, supplier, lender or other
business relation of the Company to cease doing business with the Company or any
of its subsidiaries.


(b)    Optionee agrees to treat and hold as confidential any information
concerning the business and affairs of the Company that is not or does not
become generally available to the public other than as a result of a disclosure
in violation of this Agreement (the “Confidential Information”), refrain from
using any of the Confidential Information except in connection with this
Agreement, and deliver promptly to the Company or destroy, at the request and
option of the Company, all tangible embodiments (and all copies) of the
Confidential Information which are in Optionee’s possession.


(c)    Optionee acknowledges and agrees that in the event of a breach by
Optionee of any of the provisions of this Section 5, monetary damages shall not
constitute a sufficient remedy. Consequently, in the event of any such breach,
the Company shall be entitled to, in addition to the other rights and remedies
existing in their favor, specific performance and/or injunctive or other relief
in order to enforce or prevent any violations of the provisions hereof from any
court of competent jurisdiction in each case without the requirement of posting
a bond or proving actual damages.


(d)    Optionee agrees that except in connection with any legal proceeding
relating to the enforcement of this Agreement, following the effective date of
the termination of Optionee’s employment with the Company, Optionee shall not
publicly disparage the Company or its officers or directors.


(e)    The term “indirectly” as used in this Section 5 with respect to Optionee
is intended to mean any acts authorized or directed by or on behalf of Optionee
or any entity controlled by Optionee.


6.    Governing Law. This Agreement shall be governed by the laws of the State
of Missouri without reference to the conflict of laws provisions thereof. The
Optionee shall be solely responsible to seek advice as to the laws of any
jurisdiction to which he may be subject, and participation by the Optionee in
the Plan shall be on the basis of a warranty by the Optionee that he may
lawfully so participate without the Company being in breach of the laws of any
such jurisdiction.


7.    Amendment. No amendment or modification of this Agreement shall be valid
unless the same shall be in writing and signed by the Company and Optionee. The
foregoing, however, shall not prevent the Company from amending or modifying the
Plan except that no such amendment or modification shall adversely affect the
Optionee’s rights under this Agreement.

3

--------------------------------------------------------------------------------







8.    No Assignment or Transfer. During the lifetime of the Optionee, the Option
shall be exercisable only by the Optionee. The Option shall not be assignable or
transferable other than by will or by the laws of descent and distribution.
Notwithstanding the foregoing, the Optionee may request authorization from the
Committee to assign his rights with respect to the Option granted herein to a
trust or custodianship, the beneficiaries of which may include only the
Optionee, the Optionee’s spouse or the Optionee’s lineal descendants (by blood
or adoption), and, if the Committee grants such authorization, the Optionee may
assign his rights accordingly. In the event of any such assignment, such trust
or custodianship shall be subject to all the restrictions, obligations, and
responsibilities as apply to the Optionee under the Plan and this Agreement and
shall be entitled to all the rights of the Optionee under the Plan.




ACKNOWLEDGED
 
POST HOLDINGS, INC.
AND ACCEPTED:
 
 
 
 
 
 
 
 
 
 
 
/s/ William P. Stiritz
 
By:
/s/ Diedre J. Gray
Optionee: William P. Stiritz
 
 
 
 
 
Name:
Diedre J. Gray
May 29, 2012
 
 
 
Date
 
Title:
SVP – Legal & Secretary




4